PER CURIAM HEADING








                                                NO.
12-06-00146-CV
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
MICHAEL GLENN WILLIAMS,    §                      APPEAL
FROM THE 173RD
APPELLANT
 
V.        §                      JUDICIAL DISTRICT COURT OF
 
JULIE DONELL WILLIAMS,
APPELLEE   §                      HENDERSON
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
PER CURIAM
            This appeal
is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P.  42.3. 
Pursuant to Rule 32.1, Appellant’s docketing statement was due to have
been filed at the time the appeal was perfected, i.e., April 27, 2006.  See Tex.
R. App. P. 32.1.  On May 2, 2006,
this court notified Appellant that he should file a docketing statement in the
appeal immediately if he had not already done so. 
            Because
Appellant did not file the docketing statement as requested in our May 2, 2006
letter, this court issued a second notice on May 19, 2006 advising Appellant
that the docketing statement was past due. 
The notice also advised Appellant that the filing fee in the appeal was
due to have been paid on or before May 12, 2006, but had not been
received.  See Tex. R. App. P. 5.  The notice further provided that unless the
docketing statement and filing fee were filed on or before May 30, 2006,
the appeal would be presented for dismissal in accordance with Texas Rule of
Appellate Procedure 42.3.  The date for
filing the docketing statement and the filing fee has passed, and Appellant has
not complied with this court’s request. 
Because Appellant has failed, after notice, to comply with Rules 5
and 32.1, the appeal is dismissed.  See
Tex. R. App. P. 42.3(c).
 




            Opinion delivered June 7, 2006.
                Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)